Exhibit 10.1

Summary of 2010 Compensation Arrangements for Named Executive Officers

Base Salary

As of August 4, 2010, the base salary of each of the “named executive officers”,
as defined in Item 402 of Regulation S-K, of MicroStrategy Incorporated
(“MicroStrategy” and collectively with its subsidiaries the “Company”), was as
follows:

 

Michael J. Saylor, Chairman of the Board, President and Chief Executive Officer

   $ 875,000

Sanju K. Bansal, Vice Chairman of the Board, Executive Vice President and Chief
Operating Officer

   $ 400,000

Jonathan F. Klein, Executive Vice President, Law & General Counsel

   $ 550,000

Douglas K. Thede, Executive Vice President, Finance & Chief Financial Officer

   $ 400,000

Paul N. Zolfaghari, Executive Vice President, Worldwide Sales & Operations

   $ 450,000

Jeffrey A. Bedell, Executive Vice President, Technology & Chief Technology
Officer

   $ 400,000

Cash Bonus Compensation

The Compensation Committee is authorized to develop, adopt and implement
compensation arrangements, including cash bonus awards, for Mr. Saylor. The
Compensation Committee established a formula for determining the bonus amount
with respect to Mr. Saylor’s performance for 2010 that is calculated using the
following graduated rates based on the Company’s achievement of specified levels
of diluted earnings per share (DEPS), up to a maximum potential bonus payment of
$4,800,000, subject to the Compensation Committee’s discretion to award a cash
bonus amount lower than the amount calculated using the formula:

 

  •  

$400,000 per dollar of DEPS for the first dollar of DEPS, plus

 

  •  

$500,000 per dollar of DEPS for the second dollar of DEPS, plus

 

  •  

$600,000 per dollar of DEPS for each dollar of DEPS over $2.00.

The Chief Executive Officer is authorized to develop, adopt and implement
compensation arrangements, including cash bonus awards, for Messrs. Bansal,
Klein, Thede, Zolfaghari and Bedell.

The Chief Executive Officer established cash bonus targets for each of Messrs.
Bansal, Klein, Thede and Bedell for 2010 in the amounts of $450,000, $750,000,
$400,000 and $450,000, respectively. Awards pursuant to the foregoing cash bonus
targets will be determined by the Chief Executive Officer based on the Chief
Executive Officer’s subjective evaluation of the individual’s performance in the
context of general economic and industry conditions and Company performance
during 2010.

The Chief Executive Officer adopted a cash bonus plan for Mr. Zolfaghari
relating to his performance for each of the quarters in the fiscal year ending
December 31, 2010 and for the full 2010 fiscal year. Under Mr. Zolfaghari’s
bonus plan for 2010, he is eligible to receive:

 

  •  

quarterly cash bonus awards determined by multiplying 0.50% by MicroStrategy’s
Core Operating Income (as defined below) for each quarter in 2010; and

 

  •  

an annual cash bonus award determined by multiplying 0.75% by the increase in
the value of the Company’s maintenance contracts worldwide between the end of
2009 and the end of 2010.

Performance Incentive Plan

Awards under the Performance Incentive Plan (the “Plan”) consist of the right to
receive a cash amount that is either (A) a fixed amount determined at the time
of grant of the award or (B) an amount calculated by multiplying a percentage
that is specified at the time of grant of the award (“Bonus Percentage”) by
MicroStrategy’s Core Operating Income (as defined below) for the performance
period of the award, in each case subject to reduction at the discretion of the
administrator of the award for a specified amount of time following the
applicable performance period, and otherwise in accordance with the terms and
conditions of the Plan. For purposes of the Plan, “Core Operating Income” means
income from operations before financing and other income and income taxes of



--------------------------------------------------------------------------------

MicroStrategy’s consolidated core business intelligence business unit. Payment
of a bonus amount with respect to an award will occur within 31 days after the
third anniversary of the last day of the fiscal year in which the performance
period of the award occurs (a “Payment Date”), subject to the award recipient
being continuously employed during such three-year period and the other terms
and conditions of the Plan. If an award recipient dies, becomes disabled or
retires in a circumstance that would constitute a qualifying retirement under
the Plan (any such event, a “Special Separation Event”) before the completion of
the performance period of the award, the award recipient would be eligible to
receive a pro rata portion of the cash bonus amount pertaining to the award
based on the number of months of the award recipient’s employment with respect
to such performance period (rounded down to the nearest whole month), payable on
the Payment Date of such award. If a Special Separation Event occurs after the
completion of the performance period of the award, but prior to the Payment Date
of the award, the award recipient would be eligible to receive the full bonus
amount pertaining to the award, payable on the Payment Date of such award.

Bonus amounts may be reduced or recouped by the Company, in whole or in part, in
the event the award administrator determines that the award recipient has
engaged in fraud or misconduct. The award administrator may also reduce, in
whole or in part, a bonus amount payable to a recipient if the Company
experiences a financial restatement and a previously determined bonus amount
payable under an award is greater than it would be if such amount were
determined based on the restated financial statement. The total amount paid
under the Plan to any individual participant may not exceed $1,500,000 in any
fiscal year (the “Annual Cap”).

On March 30, 2010, the Compensation Committee granted the following awards under
the Plan, each of which has a performance period of fiscal year 2010:

Sanju K. Bansal, Vice Chairman of the Board, Executive Vice President and Chief
Operating Officer of MicroStrategy, received an award with the Bonus Percentage
of 0.4848%;

Jonathan F. Klein, Executive Vice President, Law & General Counsel of
MicroStrategy, received an award with the Bonus Percentage of 0.6667%;

Douglas K. Thede, Executive Vice President, Finance & Chief Financial Officer of
MicroStrategy, received an award with the Bonus Percentage of 0.4242%;

Paul N. Zolfaghari, Executive Vice President, Worldwide Sales & Operations of
MicroStrategy, received an award with the Bonus Percentage of 0.6667%; and

Jeffrey A. Bedell, Executive Vice President, Technology & Chief Technology
Officer of MicroStrategy, received an award with the Bonus Percentage of
0.5152%.

Pursuant to these awards, each of the named executive officers indicated above
is eligible to receive, upon satisfaction of the terms and conditions of his
award and subject to the Annual Cap, a cash bonus amount equal to the applicable
Bonus Percentage multiplied by MicroStrategy’s Core Operating Income for fiscal
year 2010.

Option Awards

The Compensation Committee may also, from time to time, award each of the named
executive officers compensation in the form of stock options granted under the
Company’s Second Amended and Restated 1999 Stock Option Plan.

In addition, the named executive officers are eligible to receive options,
restricted stock awards and other awards under the Amended and Restated 2009
Stock Incentive Plan of Angel.com Incorporated (“Angel.com”), a wholly owned
subsidiary of MicroStrategy.



--------------------------------------------------------------------------------

Other Compensation

On February 25, 2005, the Company entered into an agreement with Alcantara LLC,
a Delaware limited liability company (“Alcantara”), of which Mr. Saylor is the
sole member. Under the agreement, the Company is (i) providing to Alcantara use
of approximately 150 square feet of office space within the Company’s leased
space at 1861 International Drive, McLean, Virginia, (ii) providing to Alcantara
various related services, and (iii) providing to Mr. Saylor gross-up payments in
respect of taxes that he may incur as a result of the arrangement. The agreement
does not require any rental or other payments from Alcantara or Mr. Saylor.
MicroStrategy has filed a copy of this agreement as Exhibit 10.19 to the Annual
Report on Form 10-K for the fiscal year ended December 31, 2004.

The Company also pays Mr. Saylor’s monthly dues at a private club that offers
dining services and hosts business, professional and social community events.

The Company is authorized to make available, from time to time, tickets to
sporting, charity, dining, entertainment or similar events as well as use of
corporate suites, club memberships or similar facilities that the Company may
acquire (“Corporate Development Programs”), for personal use by Company
personnel to the extent a Corporate Development Program is not at such time
being used exclusively by the Company for business purposes. Eligible personnel
include members of MicroStrategy’s Board of Directors (the “Board”), executive
officers of the Company and other employees of the Company. Any such personal
use may be deemed compensation to such persons.

The Company has adopted a policy authorizing the Company to make available, from
time to time, any designated vehicle that the Company owns or may acquire
(“Designated Vehicles”) for personal use by eligible Company personnel, to the
extent the Designated Vehicle is not at such time being used exclusively by the
Company for business purposes. Eligible personnel include the Chief Executive
Officer and any employees and members of the Board authorized by the Chief
Executive Officer to use Designated Vehicles. Any such personal use may be
deemed compensation to such persons.

The Company is also authorized to acquire the services of one or more drivers
for vehicles other than a Company vehicle (such services, “Alternative Car
Services”) for personal use by eligible Company personnel. Eligible personnel
include the Chief Executive Officer and any employees and members of the Board
authorized by the Chief Executive Officer to use Alternative Car Services. Any
such personal use may be deemed compensation to such persons. The Company has
established a policy that the aggregate compensation to all Company personnel as
a result of use of Alternative Car Services, together with all associated tax
gross-up payments, may not exceed $150,000 in any fiscal year.

The Company has adopted an aircraft use policy which, among other things,
permits certain personal use of the fractional interest that the Company has
leased in a Gulfstream Aerospace 450 (the “G450”) through a fractional interest
program operated by NetJets International, Inc. (“NetJets”). The fractional
interest includes certain rights to use the G450 as well as other aircraft
operated by NetJets (collectively, the “NetJets Aircraft”). The aircraft use
policy permits personal use of the NetJets Aircraft by (i) the Chief Executive
Officer, (ii) non-employee members of the Board to the extent approved by the
Board’s Special Committee on Board Member Aircraft Use and (iii) other employees
of the Company to the extent approved by the Chief Executive Officer, when the
NetJets Aircraft is not otherwise being used by the Company exclusively for
business use. Any such personal use may be deemed compensation to such persons.

From time to time, the Board may hold meetings and other related activities in
various locations for which the Company’s payment of the expenses of Company
participants and Company participants’ guests may be deemed compensation to
Company participants (“Meeting Activities”).

Each year the Company sponsors a “President’s Club” trip for Company sales and
services personnel who have met specified performance criteria as well as
certain executive officers and their guests (“President’s Club Events”).
Participation in President’s Club Events by Company personnel may be deemed
compensation to such persons. The Company has established a policy that the
compensation imputed to Mr. Saylor as a result of such participation, excluding
any associated tax gross-up payments, may not exceed $30,000 in any fiscal year.

In addition, the Company may hold, host or otherwise arrange parties, outings or
other similar entertainment events at which Mr. Saylor and Mr. Bansal are
permitted to entertain personal guests (“Entertainment Events”) and



--------------------------------------------------------------------------------

are paid a tax gross-up for taxes they may incur as a result of such event, as
described below. The Company has established a policy that the aggregate
incremental cost to the Company of such Entertainment Events (to the extent that
they are not Corporate Development Programs) attributable to each of Mr. Saylor
and Mr. Bansal, including all tax gross-up payments, may not exceed $75,000 in
any fiscal year.

To the extent that personal use of Corporate Development Programs, Designated
Vehicles, Alternative Car Services or the NetJets Aircraft or participation in
President’s Club Events, Entertainment Events or Meeting Activities is deemed
compensation to an executive officer, the Company pays to (or withholds and pays
to the appropriate taxing authority on behalf of) such executive officer a “tax
gross-up” in cash, which would approximate the amount of the individual’s
(i) federal and state income and payroll taxes on the taxable income associated
with such participation or personal use plus (ii) federal and state income and
payroll taxes on the taxes that the individual may incur as a result of the
payment of taxes by the Company, subject to the aggregate amount limitations
described above, if applicable.